DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-13, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Carraro et al (U.S. 5,340,137).
Carraro et al discloses a steering knuckle assembly for a vehicle, comprising: a steering knuckle (2) comprising a first blind hole (a flange 23 is covered a bore 21, therefore the combination of the bore 21 and flange 23 is considered to correspond with a blind hole as claimed) formed in a surface of the steering knuckle (2), and a first king pin (22) defining a rotation axis and non-rotatably mounted in the first blind hole, further comprising an axle member (1), the first king pin (22) rotatably connecting the steering knuckle (2) with the axle member (1), wherein the axle member comprises a second blind hole (26) formed in a surface of the axle member (1), wherein a portion of the first king pin (22b) protrudes out of the first blind hole and is rotatably mounted in the second blind hole (26); a second king pin (13) coaxial with the first king pin (22) with respect to the rotation axis, the second king pin (13) rotatably connecting the steering .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Carraro et al in view of Hamperl (U.S. 7,232,140).
Carraro disclose every element of the invention as discussed above except that first king pin is mounted in the first blind hole via a press fit.
Hamperl teaches the invention wherein the king pin (25) is mounted to a hole (26) view a press fit.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Carraro by using the teaching of Hamperl in order to provide a non-rotatable connection between the king pin and the hole.
Allowable Subject Matter
Claims 3 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN C TO whose telephone number is (571)272-6677.  The examiner can normally be reached on 8-5, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul N Dickson can be reached on 571-272-7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.